                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAVEN TYLER JACKSON,                         :
     Plaintiff,                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 20-CV-5207
                                             :
MICHAEL HOLLAND, et al.,                     :
    Defendants.                              :

                                       MEMORANDUM

ROBRENO, J.                                                                 APRIL 28 , 2021

       In a prior Memorandum and Order filed on January 26, 2021 (see ECF Nos. 9, 10), the

Complaint filed by Plaintiff Javen Tyler Jackson, a pretrial detainee being held at Lancaster

Count Prison (“LCP”), was dismissed in part with prejudice, dismissed in part without prejudice,

and the Court determined that one claim, asserted against Defendant Michael Holland in his

individual capacity for excessive force, should be served. Specifically, the Court dismissed

Jackson’s Complaint for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as to

Defendants LCP Warden Steberger, the Lancaster County Prison Board (“the Board”), and

Lancaster County. The Court also dismissed the official capacity claims against Defendant

Holland and all claims based on grievances and retaliation.

       Jackson was directed to advise the Court whether he wanted to attempt to amend his

pleading to correct the defects the Court identified in the dismissed claims or have the Complaint

served and proceed only against Defendant Holland. Jackson opted to return with an Amended

Complaint (“AC”) that closely mirrors his original Complaint, adds no new allegations to correct

the defects previously identified, but adds additional claims. For the following, reasons,

Jackson’s renewed claims, other than the individual capacity excessive force claim against


                                                 1
Defendant Holland will be dismissed, his additional due process claim based on allegedly being

denied the opportunity to file criminal charges will be dismissed with prejudice, and his

additional due process claim based on a prison disciplinary hearing will be dismissed without

prejudice. The claim against Holland will proceed.

I.      FACTUAL ALLEGATIONS

        Jackson again alleges that on February 10, 2020 he was assaulted by Defendant Holland,

a correctional officer at LCP. He asserts that Holland did not use proper protocol to ensure

Jackson’s safety, and used excessive force – including multiple closed fist punches to Jackson’s

face and body – to subdue him. (ECF No. 13 at 4.) 1 Jackson received bruises to both eyes and

deep cuts on both wrists. (Id.) He allegedly received no medical treatment for his injuries. 2

(Id.)

        Jackson filed multiple grievances regarding the incident with Holland. (Id. at 5.) He

alleges that Defendant Steberger neglected to review camera footage and was professionally

inappropriate in her handling of the grievances. (Id.) A non-defendant prison investigator

named Stevens allegedly declined to do anything about the incident. (Id.) Jackson asserts that

prison authorities filed assault charges against him as a “counter strategy on their behalf.” (Id. at

6.) He was placed in restrictive custody pending a misconduct hearing and then found guilty of

assault at a hearing held on February 18, 2020. (Id.) His appeal was thereafter denied, and he

served a 60-day term on restrictive custody status. (Id.)




        1
            The Court adopts the pagination supplied by the CM/ECF docketing system.
        2
          As Jackson again fails to identify a Defendant who allegedly denied him medical care,
or state any other allegations about medical care, the Court interprets his allegation about the
lack of medical care following the incident with Holland as background information only.
                                                  2
         Jackson asserts an excessive force claim, a due process violation based on his claim that

he was denied an opportunity to press charges (presumably against Holland), and a due process

violation based on his assertion that he was denied the opportunity to call witnesses on his behalf

at the disciplinary hearing and, contradicting his earlier allegation, to appeal the guilty decision.

(Id. at 7.) Jackson again makes no specific allegation about the Board or Lancaster County other

than his assertion that all Defendants “have duties to manage day to day operations and execute

the policies articulated to help them fulfill their task at hand.” (Id. at 2.) All Defendants are

again sued in their individual and official capacities. (Id.) Jackson seeks a declaration that his

rights were violated, an order compelling Defendants to compensate him, a protection order to

stop further abuse, and $3 million. (Id. at 6-7.)

II.      STANDARD OF REVIEW

         Because Jackson has been granted leave to proceed in forma pauperis, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the AC if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Jackson is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION




                                                    3
        The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, which provides in part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

        A.       Official Capacity Claims and Claims Against Lancaster County

        Jackson has again sued each Defendant in both their individual and official capacities.

As the Court has previously explained, claims against officials of a County named in their

official capacity are indistinguishable from claims against the County that employs them. See

Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . . ‘generally

represent only another way of pleading an action against an entity of which an officer is an

agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)). “[A]n

official-capacity suit is, in all respects other than name, to be treated as a suit against the entity.”

Id. To plead a basis for municipal liability under § 1983, a plaintiff must allege that a

municipality’s policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. “To satisfy the pleading standard, [the plaintiff] must . . . specify what exactly that

custom or policy was.” McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009).

“‘Policy is made when a decisionmaker possess[ing] final authority to establish municipal policy

with respect to the action issues an official proclamation, policy, or edict.’” Estate of Roman v.


                                                   4
City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895

F.2d 1469, 1480 (3d Cir. 1990)). “‘Custom, on the other hand, can be proven by showing that a

given course of conduct, although not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.’” Id. (quoting Bielevicz v. Dubinon, 915

F.2d 845, 850 (3d Cir. 1990)). For a custom to be the proximate cause of an injury, the

Defendant must have “had knowledge of similar unlawful conduct in the past, failed to take

precautions against future violations, and that its failure, at least in part, led to his injury.” Id.

(internal quotations and alterations omitted).

        Jackson has once again failed to identify a specific policy or custom of Lancaster County

or the Board that caused the violation of his constitutional rights. He has also failed to allege

that any Defendant had knowledge of prior similar conduct or failed to prevent the repetition of

such conduct, and that this failure led to his injury. Rather, he again alleges only that each

Defendant has a duty “to manage day to day operations and execute the policies articulated to

help them fulfill their task at hand.” Because this allegation merely repeats an allegation already

found insufficient to allege a plausible Monell claim against Lancaster County or the Board, or to

allege official capacity claims against the other Defendants, these claims must again be

dismissed pursuant to § 1915(e)(2)(B)(ii). Further, since Jackson has already been granted the

opportunity to correct the previously identified defects in these claims, has failed to do so, and

any further attempt appears to be futile, the dismissal will be with prejudice. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108, 110 (3d Cir. 2002) (holding that district courts should

dismiss complaints under the PLRA with leave to amend “unless amendment would be

inequitable or futile.”).

        B.      Claims Based on Grievances



                                                    5
       Jackson again includes allegations about the denial of grievances. As the Court has

already explained, claims based on the handling of prison grievances fail because “[p]rison

inmates do not have a constitutionally protected right to a grievance process.” Jackson v.

Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v. Beard, 324 F.

App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the facts alleged by Jackson about

grievances do not give rise to a plausible basis for a constitutional claim and again will be

dismissed with prejudice.

       C.      Claims Based on Retaliation

       Jackson again alleges that he was charged with assault over the incident with Holland as

a “counter strategy.” The Court again deems this allegation to assert a claim for retaliation based

on Jackson’s own complaint against Holland about the incident. The Court previously explained

to Jackson that in order to state a plausible First Amendment retaliation claim, a prisoner must

allege that: (1) he engaged in constitutionally protected conduct; (2) he suffered an adverse

action sufficient to deter a person of ordinary firmness from exercising his constitutional rights;

and (3) the constitutionally protected conduct was “a substantial or motivating factor” for the

adverse action. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001); Mitchell v. Horn, 318

F.3d 523, 530 (3d Cir. 2003); Coit v. Garman, No. 19-2580, 2020 WL 2125780, at *3 (3d Cir.

May 5, 2020). Jackson again makes only general allegations regarding the protected conduct and

adverse action elements of the claim. Moreover, he has again failed to allege that his protected

conduct was a substantial or motivating factor for the adverse action. He has also failed to

specify which Defendant, if any, engaged in retaliatory conduct. Accordingly, the facts alleged

by Jackson about retaliation do not give rise to a plausible basis for a constitutional claim and

will be dismissed. Because Jackson was already given instruction on how to state a plausible



                                                 6
retaliation claim and failed to correct the defects the Court previously identified in his claim, the

dismissal will be with prejudice.

       D.      Due Process Claim Based on Denial of Opportunity to Press Charges

       Jackson attempts to assert a new claim in the AC based on being denied the opportunity

to file criminal charges, presumably against Defendant Holland based on the alleged excessive

force incident. This claim is not plausible and will be dismissed with prejudice. First, the claim

is unsupported by any factual allegations indicating who denied Jackson this opportunity and

how that actor personally violated his civil rights. More importantly, “[a] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.” See Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973) (finding that a citizen lacks standing to contest

prosecutorial policies “when he himself is neither prosecuted nor threatened with prosecution”)

(citations omitted); Lewis v. Jindal, 368 F. App’x 613, 614 (5th Cir. 2010) (“It is well-settled that

the decision whether to file criminal charges against an individual lies within the prosecutor’s

discretion, and private citizens do not have a constitutional right to compel criminal

prosecution.”) (citations omitted); Nedab v. Lencer, Civ. A. No. 06-54, 2007 WL 853595 at *3

(W.D. Pa. Mar. 20, 2007) (plaintiff lacked standing to assert constitutional violation premised on

state police officer’s alleged failure to investigate and file criminal charges related to assault

against plaintiff). Accordingly, even if Jackson had identified which Defendant allegedly acted

to interfere with his “opportunity to press charges,” this allegation cannot be the basis of a

plausible civil rights claim. Accordingly, the claim is dismissed with prejudice.

       E.      Claim Based on Denial of Opportunity to Call Witnesses, Appeal Misconduct

       Jackson asserts a new claim in the AC based on the misconduct hearing that resulted in

his being confined in the restricted housing unit for 60 days following the incident with



                                                   7
Defendant Holland. The United States Court of Appeals for the Third Circuit has noted that,

“[g]enerally, prisons may sanction a pretrial detainee for misconduct that he commits while

awaiting trial, as long as it is not a punishment for the ‘underlying crime of which he stands

accused.’” Kanu v. Lindsey, 739 F. App’x 111, 116 (3d Cir. 2018) (quoting Rapier v. Harris,

172 F.3d 999, 1003-06 (7th Cir. 1999)). With respect to pretrial detainees, “the imposition of

disciplinary segregation for violation of prison rules and regulations cannot be imposed without

providing the due process protections set forth in Wolff v. McDonnell, 418 U.S. 539 . . . (1974).”

Kanu, 739 F. App’x at 116. Such protections “include the right to receive written notice of the

charges at least 24 hours before the hearing, the opportunity to present witnesses and

documentary evidence, and a written statement of the reasons for the disciplinary action taken

and the supporting evidence.” Id. (citing Wolff, 418 U.S. at 563-66); see also Stevenson v.

Carroll, 495 F.3d 62, 70 (3d Cir. 2007); Seville v. Martinez, 130 F. App’x 549, 551 (3d Cir.

2005) (per curiam) (“[d]ue process is satisfied where an inmate is afforded an opportunity to be

heard and to defend against the allegedly false misconduct reports”).

       Jackson concedes that he received a misconduct hearing and his appeal was denied. His

conclusory assertion that he was denied the opportunity to call witnesses is unsupported by any

factual allegations such as which, if any, of the named Defendants acted to violate his rights,

who he sought to call as a witness and what that witness might have offered in his defense to the

misconduct charge. Further, his allegation that he was denied the opportunity to appeal is

contradicted by his own assertion that his appeal was denied. Accordingly, any claim regarding

the misconduct hearing is not plausible.

       F.      Individual Capacity Claims Against Warden Steberger and the Board




                                                 8
       Jackson again named LCP Warden Steberger and the Board as Defendants but makes no

allegations against them other than concerning their involvement in the grievance process and his

generalized claim that all Defendants “have duties to manage day to day operations and execute

the policies articulated to help them fulfill their task at hand.” (ECF No. 1 at 2.) To the extent

he seeks to hold them liable for the actions of Defendant Holland based on a theory of supervisor

liability, the claims are again dismissed because they are not plausible. 3 There are “two general

ways in which a supervisor-defendant may be liable for unconstitutional acts undertaken by

subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on

other grounds by Taylor v. Barkes, 575 U.S. 822 (2015). First, a supervisor may be liable if he

or she “‘with deliberate indifference to the consequences, established and maintained a policy,

practice or custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel.

J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original)). “Second, a supervisor may be personally liable under § 1983 if he or she participated

in violating the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in the subordinate’s unconstitutional conduct.” Id. Because

Jackson makes no allegation to support a plausible claim of supervisor liability, the claims

against Warden Steberger and the Board must be dismissed. Because Jackson has already

attempted to amend this claim and failed to cure the defects the Court previously identified, the

dismissal will be with prejudice.




       3
         Jackson cannot state a plausible claim against Warden Steberger, the Board or Lancaster
County merely because Holland is an employee. There is no vicarious liable under § 1983 for
the actions of an employee. Connick v. Thompson, 563 U.S. 51, 60 (2011); Monell, 436 U.S. at
691 (“[A] municipality cannot be held liable solely because it employs a tortfeasor — or, in other
words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”)
(emphasis in original).
                                                   9
IV.     CONCLUSION

        For the foregoing reasons, the Court will dismiss Jackson’s Complaint for failure to state

a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as to Defendants Warden Steberger, the Board

and Lancaster County, and as to the official capacity claims against Defendant Holland.

Jackson’s claims based on grievances, retaliation, and interference with his opportunity to press

charges are dismissed with prejudice. Because the Court cannot say at this time that Jackson can

never state a plausible claim based on the disciplinary hearing, that claim will be dismissed

without prejudice to Jackson reasserting the claim against a proper defendant in a separate civil

action. 4 His individual capacity excessive force claim against Defendant Holland will proceed.

An appropriate Order follows.




        4
          The Court will sever the claim based on the misconduct hearing from the claim against
Holland based on the use of excessive force so that they may proceed in separate lawsuits.
Federal Rule of Civil Procedure 20 allows a plaintiff to join multiple defendants in one action if:
(a) “any right to relief is asserted against them jointly, severally, or in the alternative with respect
to or arising out of the same transaction, occurrence, or series of transactions or occurrences”;
and (b) “any question of law or fact common to all defendants will arise in the action.” “For
courts applying Rule 20 and related rules, ‘the impulse is toward entertaining the broadest
possible scope of action consistent with fairness to the parties; joinder of claims, parties and
remedies is strongly encouraged.’” Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009) (quoting
United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)).
        “But this application, however liberal, is not a license to join unrelated claims and
defendants in one lawsuit.” McKinney v. Prosecutor’s Office, Civ. A. No. 13-2553, 2014 WL
2574414, at *14 (D.N.J. June 4, 2014) (internal quotations omitted). “Thus multiple claims
against a single party are fine, but Claim A against Defendant 1 should not be joined with
unrelated Claim B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
Indeed, “[t]he courts[] . . . have frowned on prisoners’ attempts to lump together their
multifarious grievances about life in a single prison, let alone multiple prisons.” McKinney,
2014 WL 2574414, at *15. To remedy a misjoinder, a Court may add or drop a party or sever
any claims. Fed. R. Civ. P. 21. “A district court has broad discretion in deciding whether to
sever a party pursuant to Federal Rule of Civil Procedure 21.” Boyer v. Johnson Matthey, Inc.,
Civ. A. No. 02-8382, 2004 WL 835082, at *1 (E.D. Pa. Apr. 16, 2004). Since there is no
plausible assertion that Holland nor any other named Defendant was involved in conducting the
disciplinary hearing or appeal, the claim is unrelated to the excessive force claim.


                                                  10
